       Case: 5:19-cv-02504-JRA Doc #: 10-2 Filed: 12/27/19 1 of 1. PageID #: 64

                                Attachment 2.

                               Local Civil Rules -- Northern District of Ohio

Rule 30.1 Conduct at Depositions

               (a) Witnesses, parties, and counsel must conduct themselves at depositions in a temperate, dignified,
       and responsible manner.

                  (b) The following guidelines for the taking of depositions emphasize the expectations of the Court as
        to certain issues; they are intended to supplement Fed. R. Civ. P. 26 and 30.

                           (1) Scheduling. Counsel are expected to make a timely and good faith effort to confer and
                 agree to schedules for the taking of depositions. Unless counsel otherwise agree, depositions must be
                 conducted during normal business hours. Except where good cause exists, no Notice of Deposition or
                 Subpoena can issue prior to a scheduling conference with opposing counsel. Counsel for the deponent
                 must not cancel a deposition without stipulation of the examining counsel or order of the Court.

                          (2) Decorum. Opposing counsel and the deponent must be treated with civility and respect.
                 Ordinarily the deponent must be permitted to complete an answer without interruption by counsel.

                          (3) Objections. Objections must be limited to (a) those that would be waived if not made
                 pursuant to Fed. R. Civ. P. 32(d)(3) and (b) those necessary to assert a privilege, enforce a limitation
                 on evidence directed by the Court or present a motion under Fed. R. Civ. P. 30(d)(3). No other
                 objections can be raised during the course of the deposition. In the event privilege is claimed,
                 examining counsel may make appropriate inquiry about the basis for asserting the privilege.

                         (4) Speaking Objections. Speaking objections that refer to the facts of the case or suggest an
                 answer to the deponent are improper and must not be made in the presence of the deponent.

                          (5) Witness Preparation. Preparation of the deponent must be completed prior to the taking
                 of the deposition. While a question is pending, counsel for the deponent and the deponent must not
                 confer, except for the purpose of deciding whether to assert a privilege.

                        (6) Documents. Examining counsel must provide counsel for the deponent with copies of all
                 documents shown to the deponent during the deposition.

                         (7) Disputes. Counsel must comply with Local Rule 37.1 as to any disputes arising in
                 connection with the taking of a deposition.




                                                                                          Last revised 9/23/02. See Historical
                                                          62                                    Notes for full revision history.
